                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


JANIS SHUMWAY,

                        Plaintiff,

                 v.                                           Case No. 21-C-480

ANDERSON-PETERS GROUP, LLC,

                        Defendant.


                                             ORDER


          The Court has been advised by counsel that a settlement has been reached in this action.

All that remains to be done is the execution of documents and/or delivery of funds, if so required,

in accordance with the parties’ agreement. Defendant’s time to file an answer or otherwise respond

had previously been extended to June 8, 2021. Based upon the notice this matter has settled, that

deadline is stayed and counsel have 30 days to effect settlement.

          THEREFORE, IT IS ORDERED that within thirty (30) days from the date of this order,

counsel shall file a motion to dismiss this cause or a stipulation of dismissal. Failure to comply

with this order may result in dismissal with prejudice pursuant to Civil Local Rule 41(c) for failure

to prosecute this action in a timely manner. Additional time to complete the execution of the

settlement document may be granted if requested in writing prior to the expiration of this time

period.

          Dated at Green Bay, Wisconsin this 9th day of June, 2021.

                                                      s/ Willilam C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




           Case 1:21-cv-00480-WCG Filed 06/09/21 Page 1 of 1 Document 12
